 



EXHIBIT 10.50
Dear          :
This Managing Director Agreement sets forth certain terms and conditions of your
employment as a Managing Director of The Goldman Sachs Group, Inc. (“GS”) or one
or more of its subsidiaries and affiliates (GS and its subsidiaries and
affiliates, and its and their predecessors and successors, are hereinafter
referred to as the “Firm”). Certain capitalized terms are defined in Section 10
below.

1.   Employment as a Managing Director       There will be no set term of
employment, and your employment will be at will, subject to the terms and
conditions of the Employment Documentation. You or the Firm may terminate your
employment at any time for any reason or for no reason by giving not less than
90 days prior written notice of termination (the date of such notice being the
“Notice Date”); provided, however, that the Firm may elect to place you on paid
leave for all or any part of such 90-day period; and provided further that no
advance notice need be given by the Firm to you in connection with your
termination for Cause or Extended Absence.       During the Employment Period:
(i) you will have such duties and responsibilities as the Firm may from time to
time determine; (ii) you will devote your entire working time, labor, skill and
energies to the business and affairs of the Firm; (iii) you will be paid the
compensation specified in the Employment Documentation; and (iv) you will be
entitled to participate in such benefit plans and programs as the Firm may
determine in its sole discretion, under the terms and conditions thereof.   2.  
Compensation       Your annual base salary will be US$600,000. You will also
participate in the PCP as described more fully in the PCP document. All monies
paid will be subject to applicable deductions. The Firm may in its absolute
discretion deliver all or part of any bonus awarded in the form of a non-cash
award. The Firm will determine the value of any such non-cash award, the nature
of the equity interest and other applicable conditions including vesting
conditions, and its decision in this regard will be final. At the Firm’s
discretion, your base salary and any other compensation may be quoted and paid
to you in another currency.   3.   Confidentiality       In the course of your
involvement in the activities of the Firm or otherwise, you have obtained or may
obtain confidential or proprietary information concerning the Firm’s businesses,
strategies, results, operations, financial affairs, organizational and personnel
matters (including “Employment Related Matters”), policies, and procedures, and
other non-public matters concerning the Firm or concerning third parties,
including but not limited to clients of the Firm. Such information
(“Confidential Information”) may have been or be provided in written or
electronic form or orally. In consideration of, and as a

 



--------------------------------------------------------------------------------



 



    condition to, continued access to Confidential Information, and without
prejudice to or limitation on any other confidentiality obligations imposed by
agreement or by law, you hereby undertake to use and protect Confidential
Information in accordance with any restrictions placed on its use or disclosure.
Without limiting the foregoing, except as authorized by the Firm or as required
by law, you may not disclose or allow disclosure of (a) any Confidential
Information, or of any information derived therefrom, in whatever form, to any
person unless such person is a director, officer, employee, attorney or agent of
the Firm and, in your reasonable good faith judgment, has a need to know the
Confidential Information or information derived therefrom in furtherance of the
business of the Firm or (b) any information (whether or not Confidential
Information) concerning the Firm (including, without limitation, with respect to
its businesses, strategies, results, operations, financial affairs,
organizational and personnel matters, policies and procedures), its present or
former partners, directors, officers, employees, agents or clients to any
reporter, author, producer or similar person or entity or take any other action
likely to result in such information being made available to the general public
in any form, including books, articles or writings of any other kind, film,
videotape, audio tape or any other medium. You further agree that you will not
use, or take any action likely to result in the use of, any of the Firm’s names
or any abbreviation thereof in connection with any publication to the general
public in any medium.       Outside of your employment relationship with the
Firm, you also may be, or may previously have been, privy to information that is
confidential or proprietary to a third party such as a prior employer. You agree
that you will not use information in any manner that would constitute a
violation of any obligation to or agreement with such third party.       The
existence of, and any information concerning, any dispute between you and the
Firm shall constitute Confidential Information except that you may disclose such
information to the arbitrator or court that is considering such dispute and to
your legal counsel, provided that (i) you notify each proposed recipient of the
confidentiality of the information, and (ii) with respect to your legal counsel,
he or she agrees not to disclose the information other than as necessary to the
prosecution or defense of the dispute. Nothing herein shall limit any right or
obligation under applicable law to provide truthful information to judicial,
regulatory, administrative, or governmental authorities.       You will not make
any oral or written negative, derogatory or disparaging statement (whether or
not such statement legally constitutes libel or slander), about the Firm, about
any termination of your employment, or about any of the Firm’s former partners
or present or former managing directors, employees, officers, directors,
shareholders or agents.       The obligations set forth in the preceding four
paragraphs will survive, and remain binding and enforceable, notwithstanding any
termination of your employment and any settlement of the financial rights and
obligations arising from your employment.   4.   Non-Competition       In view
of your importance to the Firm, you hereby agree that the Firm would likely
suffer significant harm from your competing with the Firm for some period of
time after your employment ends. Accordingly, you hereby agree that you will
not, without the written consent of GS, during the Employment Period and for a
period of six months after your Notice Date:

2



--------------------------------------------------------------------------------



 



  (1)   form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise; or     (2)   associate
(including, but not limited to, association as an officer, employee, partner,
director, consultant, agent or advisor) with any Competitive Enterprise and in
connection with such association engage in, or directly or indirectly manage or
supervise personnel engaged in, any activity

  i.   which is similar or substantially related to any activity in which you
were engaged, in whole or in part, at the Firm,     ii.   for which you had
direct or indirect managerial or supervisory responsibility at the Firm, or    
iii.   which calls for the application of the same or similar specialized
knowledge or skills as those utilized by you in your activities with the Firm,

    at any time during the one-year period immediately prior to termination of
your employment, and, in any such case, irrespective of the purpose of the
activity or whether the activity is or was in furtherance of advisory, agency,
proprietary or fiduciary business of either the Firm or the Competitive
Enterprise.       (By way of example only, this provision precludes an
“advisory” investment banker from joining a leveraged-buyout firm, a research
analyst from becoming a proprietary trader or joining a hedge fund, or an
information systems professional from joining a management or other consulting
firm and providing information technology consulting services or advice to any
Competitive Enterprise, in each case without the written consent of GS.)   5.  
Non-solicitation       You hereby agree that during the Employment Period and
for a period of six months after your Notice Date, you will not, in any manner,
directly or indirectly, (1) Solicit a Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Firm, or (2) interfere with or damage (or attempt to interfere with or damage)
any relationship between the Firm and a Client.       You hereby agree that
during the Employment Period and for a period of 12 months after your Notice
Date, you will not, in any manner, directly or indirectly:

     (1) Solicit any Selected Firm Personnel to resign from the Firm or to apply
for or accept employment, partnership, membership or similar status with a
Competitive Enterprise;
     (2) hire or participate in the hiring of any Selected Firm Personnel
(whether as an employee, consultant, or otherwise) by a Competitive Enterprise;
     (3) participate in the decision to offer Selected Firm Personnel admission
into partnership, membership or similar status with a Competitive Enterprise; or

3



--------------------------------------------------------------------------------



 



     (4) participate in the identification of Selected Firm Personnel for
potential hiring or admission into partnership, membership or similar status
with a Competitive Enterprise.
You acknowledge that you will have violated this provision if, during the
12-month period after your Notice Date, any Selected Firm Personnel are
Solicited, hired or are accepted into partnership, membership or similar status
     (1) by any Competitive Enterprise which you form, which bears your name, or
in which you are an owner, a partner, a member or have similar status; or
     (2) by any Competitive Enterprise, and you have, or are intended to have,
managerial or supervisory responsibility for such Selected Firm Personnel.

6.   Other obligations       For a period of 90 days after your Notice Date you
will take all actions and do all things that the Firm may reasonably request
from time to time to maintain for the Firm the business, goodwill, and business
relationships with any of the Firm’s clients with whom you worked during the
term of your employment. In addition, prior to accepting employment with any
other person or entity during the Employment Period and for a period of
12 months after your Notice Date, you will provide any prospective employer with
written notice of the provisions of Sections 3 to 5 above (hereinafter sometimes
referred to as “the Covenants”) with a copy delivered simultaneously to GS.    
  You also agree that you will cooperate with the Firm (and its counsel, if
applicable) in connection with any inquiry, investigation, administrative
proceeding or litigation relating to any matter that occurred during your
employment in which you were involved or of which you have knowledge.       You
will be required to enter into the Shareholders’ Agreement that will among other
things, include restrictions on the transfer and voting of GS shares. You
represent that, while an employee of the Firm, you have duly and accurately
filed all required tax returns in respect of your income and agree that you will
do so in the future and will certify to that effect to the Firm, on a form
specified by the Firm, from time to time if requested to do so.       You
understand that the provisions of the Covenants may limit your ability to earn a
livelihood in a business similar to the business of the Firm.       You
acknowledge that a violation on your part of any of the Covenants would cause
immeasurable and irreparable damage to the Firm. Accordingly, you agree that the
Firm will be entitled to injunctive relief in any court of competent
jurisdiction for any actual or threatened violation of any of the Covenants in
addition to any other remedies it may have. You also acknowledge that a
violation of any of the Covenants would be detrimental to the Firm and hence
would constitute “Cause” for purposes of any equity awards from the Firm that
you may hold.       If any provision of the Employment Documentation is held by
a court of competent jurisdiction to be invalid, illegal or unenforceable
(whether in whole or in part), such provision will be deemed modified to the
extent, but only to the extent, of such invalidity,

4



--------------------------------------------------------------------------------



 



    illegality or unenforceability and the remaining such provisions will not be
affected thereby; provided, however, that if any Covenants is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable because it
exceeds the maximum time period such court determines is acceptable to permit
such provision to be enforceable, such Covenant will be deemed to be modified to
the minimum extent necessary to modify such time period in order to make such
provision enforceable hereunder.   7.   Deductions       You agree that the Firm
shall be entitled at any time during your employment or on termination to deduct
from your base salary and/or any bonus or PCP allocation you may receive, any
amounts due from you to the Firm. Such amounts may include, but are not limited
to, (i) any debt or advance owed by you to the Firm, and (ii) any amount owing
relating to holiday or vacation taken in excess of entitlement as of your Date
of Termination, and (iii) any costs incurred by the Firm due to your conduct
(including the cost of repairing damage to the Firm’s property caused by you),
and (iv) any amount owing in respect of employee contributions towards benefits
provided to you by the Firm, and (v) any other money owed by you to the Firm.  
8.   Arbitration       Subject to Section 9 below, any dispute, controversy or
claim arising out of or based upon or relating to Employment Related Matters
will be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(“NYSE”) or if the matter is not arbitrable before the NYSE, the National
Association of Securities Dealers (“NASD”). If both the NYSE and the NASD
decline to arbitrate the matter, the matter will be arbitrated before the
American Arbitration Association (“AAA”) in accordance with the commercial
arbitration rules of the AAA. You agree that any arbitration decision and/or
award will be final and binding upon the parties and may be entered as a
judgment in any appropriate court.   9.   Injunctive Relief, Choice of Forum,
Submission to Jurisdiction and Choice of Law       Notwithstanding Section 8
above and in addition to its right to submit any dispute or controversy to
arbitration, the Firm may bring an action or special proceeding in any state or
federal court of competent jurisdiction sitting in the City of New York, whether
or not an arbitration proceeding has theretofore been or is ever initiated, for
the purpose of temporarily, preliminarily, or permanently enforcing the
provisions of the Covenants or to enforce an arbitration award, and you
(i) expressly consent to the application of this Section 9 to any such action or
proceeding, (ii) agree that proof will not be required that monetary damages for
breach of the provisions of the Covenants would be difficult to calculate and
that remedies at law would be inadequate, and (iii) irrevocably appoint the
General Counsel of GS as your agent for service of process, who shall promptly
advise you of any such service.       You and the Firm hereby irrevocably submit
to the exclusive jurisdiction of any state or federal courts located in the City
of New York over any suit, action or proceeding arising out of or relating to
any matter concerning the parties, including Employment Related Matters (as
defined herein), which is not otherwise arbitrated or resolved according to the
provisions of Section 8 above. This includes any suit, action or proceeding to
compel

5



--------------------------------------------------------------------------------



 



    arbitration or to enforce an arbitration award. The parties acknowledge that
the forum designated by this Section 9 has a reasonable relation to the Managing
Director Agreement and to the parties’ relationship with one another.       The
agreement by you and the Firm as to this forum is independent of the law that
may be applied in the action, and you and the Firm agree to this forum even if
the forum may under applicable law choose to apply non-forum law. You and the
Firm hereby waive, to the fullest extent permitted by applicable law, any
objection which you or the Firm now or hereafter have to personal jurisdiction
or to the laying of venue of any such suit, action or proceeding brought in such
court. You undertake not to commence any action arising out of or relating to
this Agreement, including any of the post-employment Employment Related Matters,
in a forum other than a forum described in this Section or Section 8 above. You
agree that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action, or proceeding brought in any
such court shall be conclusive and binding upon the parties.       The Managing
Director Agreement will be governed by and construed in accordance with the laws
of the State of New York, without reference to principles of conflict of laws.  
10.   Certain Definitions       As used herein, the following terms have the
following meanings:       “Cause” means (i) your conviction, whether following
trial or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (A) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion or (B) on a felony charge or (C) on an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (ii) your engaging in any conduct which constitutes an employment
disqualification under applicable laws (including statutory disqualification as
defined under the Securities Exchange Act of 1934, as amended); (iii) your
willful failure to perform your duties to the Firm; (iv) your violation of any
securities or commodities laws, any rules or regulations issued pursuant to such
laws, or the rules and regulations of any securities or commodities exchange or
association of which GS or any of its subsidiaries or affiliates is a member;
(v) your breach of the Employment Documentation or any other written agreement
between you and the Firm; (vi) your violation of any Firm policy concerning
hedging or confidential or proprietary information, or your material violation
of any other Firm policy as in effect from time to time; (vii) your engaging in
any act or making any statement which impairs, impugns, denigrates, disparages
or negatively reflects upon the name, reputation or business interests of the
Firm; or (viii) your engaging in any conduct detrimental to the Firm.      
“Client” means any client or prospective client of the Firm to whom you provided
services, or for whom you transacted business, or whose identity became known to
you in connection with your relationship with or employment by the Firm.      
“Competitive Enterprise” means a business enterprise that (i) engages in any
activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity that, in either case, competes anywhere with any
activity in which the Firm is engaged. The activities covered by the previous
sentence include, without limitation, financial services

6



--------------------------------------------------------------------------------



 



    such as investment banking, public or private finance, lending, financial
advisory services, private investing (for anyone other than you and members of
your family), merchant banking, asset or hedge fund management, insurance or
reinsurance underwriting or brokerage, property management, or securities,
futures, commodities, energy, derivatives or currency brokerage, sales, lending,
custody, clearance, settlement or trading.       “Date of Termination” means:
(i) if your employment is terminated by the Firm for Cause or Extended Absence,
the date of the Firm’s delivery of written notice of termination, (ii) if your
employment is terminated by the Firm other than for Cause or Extended Absence,
the date that is 90 days after the Firm’s delivery of written notice of
termination or any earlier date as agreed by you and the Firm, or (iii) if your
employment is terminated by you, the date that is 90 days after your delivery of
written notice of termination or any earlier date as determined by the Firm in
its sole discretion.       “Employment Documentation” means: the Managing
Director Agreement and any Statement of Terms and Conditions of Employment
provided to you.       “Employment Period” means the period beginning with the
effective date of your appointment as a Managing Director of the Firm and ending
with your Date of Termination.       “Employment Related Matters” means matters
arising out of or relating to or concerning the Employment Documentation, your
hire by or employment with the Firm or the termination thereof, or otherwise
concerning any rights, obligations or other aspects of your employment
relationship in respect of the Firm.       “Extended Absence” means your absence
from active employment for at least 180 days in any 12-month period as a result
of your incapacity due to mental or physical illness, as determined by the Firm.
      “Notice Date” means the date on which either you or the Firm gives notice
of the termination of your employment pursuant to Section 1 of the Managing
Director Agreement or, if the termination is for Cause or Extended Absence, the
date on which such termination occurs.       “Selected Firm Personnel” means any
Firm employee or consultant with whom you personally worked while employed by
the Firm, any Firm employee or consultant who, in the year preceding your Date
of Termination, worked in the same division in which you worked, and any
Managing Director of the Firm.       “Solicit” means any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, encouraging or requesting any person or entity, in any manner, to take
or refrain from taking any action.   11.   Policies and Guidelines       Your
employment will also be subject to various Firm policies and guidelines,
including those contained on HR Workways™ and in the applicable Employee
Handbook (in those offices where such a handbook has been issued) as amended
from time to time. In the event of any conflict between the provisions of the
Employment Documentation and the

7



--------------------------------------------------------------------------------



 



    provisions contained on HR Workways™ or in the applicable Employee Handbook,
the provisions of the Employment Documentation will prevail.   12.  
Obligations, Notices and Assignments       The obligations set forth herein will
survive, and remain binding and enforceable, notwithstanding any termination of
your employment and any settlement of the financial rights and obligations
arising from your employment. Notices hereunder shall be delivered to the Firm
at its principal executive office directed to the attention of GS’s General
Counsel, and to you at your last address appearing in the Firm’s employment
records. The Employment Documentation may not be amended or modified other than
by a written agreement executed by the parties hereto or their respective
successors or legal representatives.

8



--------------------------------------------------------------------------------



 



    You may not assign your rights and obligations hereunder without the prior
written consent of GS, and any such assignment by you in violation of the
Employment Documentation shall be void. The Employment Documentation shall inure
to the benefit of and be binding upon the Firm and its successors and assigns.
The captions of the Managing Director Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

         
 
      Very truly yours,
 
       
 
      THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:    
 
       
Agreed to and accepted:
       
 
       
 
       
 
       
 
       
Date
       

9